                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION



KIMBERLY S. ADAMS; ZACH BRIDGES;   )
JUNIOR DANIEL; MARY E. GENUNG;     )
JULIE HORTON; PHYLLIS KENNEDY      )
HOWELL; JULIA B. MORRIS;           )
MEGAN PARTON; CHERED PEARSON;      )
AMY POWERS; STEPHANIE SALINGS;     )
VELISKA THOMAS; and JANET ZARZOUR, )
                                   )
     Plaintiffs,                   )
v.                                 )                         CASE NO. ____________
                                   )
WELLNESS SOLUTIONS GERIATRICS,     )                         JUDGE _______________
PLLC; LAURA S. REAVES; STEVEN L.   )
SCESA; JOHN W. CAIN, II; and       )                         JURY DEMAND
GOLDEN GRIFFON, LLC,               )
     Defendants.                   )


                                          COMPLAINT

         1.    Plaintiffs bring this action for unpaid compensation against Defendants Wellness
Solutions Geriatrics, PLLC (“WSG” or “Company”), Laura S. Reaves, Steven L. Scesa, John W.
Cain, II, and Golden Griffon, LLC (“Golden Griffon”) (collectively "Defendants").
         2.    Plaintiffs seek to recover all unpaid minimum and overtime wages and liquidated
damages under the FLSA, 29 U.S.C. §§ 201, et seq.
         3.    Plaintiffs also seek to recover unpaid compensation owed pursuant to employment
contracts to perform work for Defendants as a result of Defendants' breach of those contracts. In
the alternative to this breach of contract claim, Plaintiffs seek monetary damages as to all
amounts by which Defendants have been unjustly enriched by accepting their uncompensated
labor.




     Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 1 of 11 PageID #: 1
       4.      Plaintiffs also seek financial compensation for financial losses caused by
defendants’ common law fraud, including punitive damages, as well as financial compensation,
civil penalties and punitive damages for losses caused by defendants’ willful violations of
Tennessee law, Tenn. Code Ann. §50-2-103(a)(1), as set forth below.
                               I. JURISDICTION AND VENUE
       5.      This Court has subject matter jurisdiction over Plaintiffs' joint claims under the
FLSA because they are brought pursuant to 29 U.S.C. § 216(b) and because they raise a federal
question pursuant to 28 U.S.C. § 1331.
       6.      This Court has supplemental jurisdiction over Plaintiffs' breach of contract, unjust
enrichment, fraud, and state law violation claims pursuant to 28 U.S.C. § 1367 because Plaintiffs’
state law claims are so related to the claims asserted under the FLSA that they form part of the
same case and controversy.
       7.      Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1391 because
Defendants Reaves and Cain reside in this judicial district, because a substantial part of the events
or omissions giving rise to the claims occurred in this judicial district, and because Defendants are
subject to this Court's personal jurisdiction with respect to this action. Venue also lies in this
judicial district pursuant to the parties' employment agreements.
                                           II. PARTIES
       8.      Each of the plaintiffs identified below was at all times material hereto an employee
of Defendants within the meaning of the FLSA.
       9.      Kimberly S. Adams is a resident of Hixson, Tennessee.
       10..    Plaintiff Zach Bridges is a resident of Chattanooga, Tennessee.
       11.     Plaintiff Junior Daniel is a resident of Cypress Inn, Tennessee.
       12.     Plaintiff Mary E. Genung is a resident of Gallatin, Tennessee.
       13.     Plaintiff Julie Horton is a resident of Signal Mountain, Tennessee.
       14.     Plaintiff Phyllis Kennedy Howell is a resident of Barney, Georgia.
       15.     Plaintiff Julia B. Morris is a resident of Franklin, Tennessee.
       16.     Plaintiff Megan Parton is a resident of Winchester, Tennessee.




                                                 2

     Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 2 of 11 PageID #: 2
       17.     Plaintiff Chered Pearson is a resident of Crossville, Tennessee.
       18.     Plaintiff Amy Powers is a resident of Lebanon, Tennessee.
       19.     Plaintiff Stephanie Salings is a resident of Bee Spring, Kentucky, Tennessee.
       20.     Plaintiff Veliska Thomas is a resident of Chattanooga, Tennessee.
       21.     Plaintiff Janet Zarzour is a resident of Chattanooga, Tennessee.
       22.     Defendant WSG is a Tennessee professional limited liability company with its
headquarters at 73 White Bridge Road, #103-243, Nashville, Tennessee, 37205-1444, and
conducts business within this judicial district.
       23.     Defendant WSG employed individuals who were engaged in interstate commerce
and/or in the production of goods for interstate commerce.
       24.     Defendant WSG was an employer within the meaning of the FLSA.
       25.     Upon information and belief, Defendants Laura S. Reaves, Steven L. Scesa, and
John W. Cain, II (the "Individual Defendants") each own and/or manage WSG.
       26.     The Individual Defendants were responsible for the day-to-day operations of
Defendant WSG and for implementing and enforcing its employment policies, including the
specific employment decision[s] challenged in this case. The Individual Defendants acted directly
and indirectly in the interests of Defendant WSG.
       27.     The Individual Defendants were employers within the meaning of the FLSA.
       28.     Defendant Golden Griffon is a Delaware Limited Liability Company with its
headquarters located at 73 White Bridge Road, #103-243, Nashville, Tennessee 37205-1444.
       29.     Defendant Steven L. Scesa is the sole owner of Defendant Golden Griffon, LLC, is
its registered agent and exercises exclusive control over it.
       30.     Upon information and belief, Defendant Steven L. Scesa’s earnings from WSG
have been paid directly to Defendant Golden Griffon.
       31.     Upon information and belief, Golden Griffon’s purpose is to secure Defendant
Steven L. Scesa’s financial gains from WSG.
       32.     Golden Griffon acts in the interests of WSG, and both Defendants are employers
under the FLSA.




                                                   3

      Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 3 of 11 PageID #: 3
                                               III. FACTS
       33.     Plaintiffs were employees of Defendants since before at least November 2018.
       34.     Defendants entered into valid and enforceable contracts with their employees,
including with Plaintiffs, to provide services in exchange for compensation as set forth in those
agreements.
       35.     Tennessee law governs Defendants' contracts with their employees.
       36.     From in or around mid-November 2018 through in or around mid-February 2019,
Defendants failed to pay Plaintiffs at least $7.25 per hour for hours up to 40 in a workweek and at
least $10.88 per hour for hours over 40 in a workweek.
       37.     During this time period Plaintiffs performed work for Defendants, including work
in excess of 40 hours in a workweek.
       38.     However, for work performed during the period from mid-November 2018 through
in or around the end of November, Defendants paid only a fraction of the wages earned by their
employees and owed under their contracts.
       39.     For work performed during the period from in or around the beginning of
December 2018 through sometime in or around February 2019, Defendants paid none of the wages
earned by their employees while the Plaintiffs continued to work.
       40.     Defendants announced the partial November payment and the subsequent
nonpayment to all employees via email. These announcements applied to Plaintiffs.
       41.     The Individual Defendants made and carried out the decision to make the partial
November payment and not to make subsequent payments to employees during the period from
mid-November 2018 through in or around February 2019.
       42.     By failing to pay Plaintiffs at least $7.25 per hour for hours up to 40 in a workweek
and at least $10.88 per hour for hours over 40 in a workweek, Defendants violated the minimum
wage and overtime provisions of the FLSA.
       43.     Defendants knew and acted with reckless disregard of the fact that their failure to
pay Plaintiffs for their work violated the minimum wage and overtime requirements of the FLSA




                                                 4

     Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 4 of 11 PageID #: 4
and constituted a criminal offense in violation of Tenn. Code Ann. §50-2-103(a)(1) relating to
the willful untimely payment of wages and compensation.
       44.     Defendants made false statements to conceal from Plaintiffs facts and information
that might cause them to quit, including, but not limited to, WSG’s financial condition, facts about
Medicare reimbursement (which represented the primary source of income for WSG), and the
acquisition of WSG by another entity.
       45.     Defendants employment contracts with Plaintiffs included a promise to carry
reasonable medical malpractice insurance and to provide the plaintiffs with the opportunity to
participate in benefit plans established for the employees of the company.
       46.     WSG did offer a health care plan to Plaintiffs and in which many of the Plaintiffs
understood they were participating.
       47.     Defendant Scesa further represented to employees during the period in or about
mid-November 2018 to in or about February 2019 that the company was paying their medical
malpractice and health insurance premiums, when, in truth and in fact, it was not.
                 IV. FIRST CAUSE OF ACTION — FLSA VIOLATIONS
       48.     All previous paragraphs are incorporated as though fully set forth herein.
       49.     Plaintiffs were employees entitled to the FLSA's protections.
       50.     Defendants were employers covered by the FLSA.
       51.     The FLSA requires that employers pay covered employees at least $7.25 for every
hour worked up to 40 in a workweek. 29 U.S.C. § 206(a).
       52.     The FLSA requires that employers pay covered employees at least $10.88 (one and
one-half times the statutory minimum wage) for every hour worked in excess of 40 in a workweek.
29 U.S.C. §§ 206(a), 207(a).
       53.      Defendants compensated Plaintiffs for only a percentage of their work from in or
around mid-November through the end of November 2018 and for none of their work from in or
around the beginning of December 2018 through in or around February 2019.
       54.     Some of the uncompensated work performed by Plaintiffs during this period was
in excess of 40 hours in a workweek.




                                                 5

     Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 5 of 11 PageID #: 5
         55.    Defendants have violated the FLSA by failing to pay Plaintiffs at least $7.25 per
hour for all hours worked up to 40 in a workweek.
         56.    In violation of the FLSA, Defendants have acted willfully and with reckless
disregard of clearly applicable FLSA provisions.
               V. SECOND CAUSE OF ACTION — BREACH OF CONTRACT
         57.    All previous paragraphs are incorporated as though fully set forth herein.
         58.    Plaintiffs entered into agreements with Defendants to perform work in exchange
for compensation and reimbursement for reasonable and necessary out of pocket expenses, as well
as insurance coverage.
         59.    The agreements Plaintiffs made with Defendants are governed by Tennessee law.
         60.    During the period from in or around mid-November 2018 through in or around
February 2019, Plaintiffs performed work for Defendants.
         61.    Defendants compensated Plaintiffs for only a fraction of their work and expenses
from in or around mid-November through the end of November 2018 and for none of their work
or expenses from in or around the beginning of December 2018 through in or around February
2019.
         62.    By performing work during this period of time, Plaintiffs performed all conditions
precedent required of them under their agreements with Defendants.
         63.    By failing to compensate Plaintiffs for all work performed and expenses during this
period, including WSG’s failure to provide insurance as promised, Defendants failed and refused
to perform their obligations in accordance with the terms and conditions of their agreements with
Plaintiffs.
         64.    Defendants have therefore breached their agreements with Plaintiffs.




                                                 6

        Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 6 of 11 PageID #: 6
               VI. THIRD CAUSE OF ACTION — UNJUST ENRICHMENT
               (asserted in the alternative to Plaintiffs breach of contract claim)

         65.   All previous paragraphs are incorporated as though fully set forth herein.
         66.   Plaintiffs assert this claim in the alternative to their Second Cause of Action for
breach of contract.
         67.   Defendants are obligated to pay Plaintiffs for all time worked.
         68.   During the period from in or around mid-November 2018 through in or around
February 2019, Plaintiffs performed work for Defendants.
         69.   Defendants compensated Plaintiffs for only some of their work from in or around
mid-November through the end of November 2018 and for none of their work from in or around
the beginning of December 2018 through in or around February 2019.
         70.   Defendants have received the benefit of the unpaid labor of Plaintiffs.
         71.   Defendants were aware of and appreciated the benefit that Plaintiffs conferred on
them.
         72.   Defendants have therefore been unjustly enriched by accepting the work performed
by Plaintiffs without proper compensation.
         73.   It would be unjust to allow Defendants to enjoy the fruits of the labor of Plaintiffs
without proper compensation.
                       VII. FOURTH CAUSE OF ACTION — FRAUD
         74.   All previous paragraphs are incorporated as though fully set forth herein.
         75.   Beginning in or about mid-November 2018 and continuing until on or about
February 28, 2019, the exact dates to the Plaintiffs unknown, Defendant Scesa, acting on behalf of
Defendants, did knowingly, intentionally, and recklessly defraud Plaintiffs by means of false and
fraudulent pretenses, representations and promises, to wit, the Defendants, without belief or regard
for the truth, did falsely and fraudulently state and misrepresent to Plaintiffs various existing and
past facts to keep Plaintiffs working in spite of Defendants’ nonpayment of wages and expenses.
         76.   Specifically, Defendants falsely told Plaintiffs that they had health insurance and
professional malpractice insurance when Defendants knew that the premiums had not been paid.




                                                 7

        Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 7 of 11 PageID #: 7
       77.     Defendants further falsely represented the company’s financial condition to
Plaintiffs and falsely promised that they would be paid upon WSG’s sale.
       78.     Defendants provided employees with W-2 tax statements that inflated the amount
of wages that the company had paid them.
       79.     Defendants repeatedly made false assertions that Plaintiffs would soon be paid.
       80.     The aforesaid false and fraudulent misrepresentations were material and knowingly
made without regard to their truth and with reckless indifference to the truth.
       81.     The aforesaid false and fraudulent material misrepresentations were made for the
purpose and with the intention of inducing plaintiffs to keep working for the Defendants for little
or no pay.
       82.     The Plaintiffs relied upon Defendants’ false and fraudulent misrepresentations to
their detriment and injury and continued to work for Defendants without full and even any pay.
       83.     Defendants’ conduct and representations constituted a constructive and an actual
fraud upon Plaintiffs to their injury.
 VIII. FIFTH CAUSE OF ACTION — VIOLATION OF TENN. CODE ANN. §50-2-103
       84.     All previous paragraphs are incorporated as though fully set forth herein.
       85.     Tennessee law requires that “All wages or compensation of employees in private
employment shall be due and payable not less frequently than once per month.” Tenn. Code Ann.
§50-2-103(a)(1).
       86.     Tennessee law further requires that where an employer “makes wage payments in
two (2) or more periods per month, all wages and compensation of employees in private
employments shall be due and payable as follows: (A) All wages or compensation earned and
unpaid prior to the first day of any month shall be due and payable not later than the twentieth
day of the month following the one in which the wages were earned; and (B) All wages or
compensation earned and unpaid prior to the sixteenth day of any month shall be due and
payable not later than the fifth day of the succeeding month.”
       87.     Defendants did not comply with this statute, a violation of which is a Class B
misdemeanor, by willfully failing to pay Plaintiffs wages and compensation for all work




                                                 8

      Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 8 of 11 PageID #: 8
performed from in or about mid November 2018 through in or about February 2019 and did not
provide other compensation as required by their contracts.
                                  IX. PUNITIVE DAMAGES
        88.     All previous paragraphs are incorporated as though fully set forth herein.
        89.     Plaintiffs are entitled to recover punitive damages for Defendants’ fraud, and the
criminal violations they committed by a failure to timely pay employee wages because
Defendants conduct has been willful, intentional, fraudulent and reckless as set forth above.
        90.     Defendants’ conduct in committing the aforesaid acts against Plaintiffs is clearly a
gross deviation from the standard of care normally exercised by an ordinary person under the
circumstances and entitles Plaintiffs to punitive damages to punish Defendants for their
wrongful and even criminal conduct in essentially stealing the Plaintiffs’ labor and to deter
others from doing the same.
                                   X. PRAYER FOR RELIEF
        WHEREFORE, Plaintiffs pray for the following relief:
        A.      A finding that Defendants have violated the minimum wage and overtime
provisions of the FLSA;
        B.      A finding that Defendants' FLSA violations are willful;
        C.      A judgment against Defendants and in favor of Plaintiffs for compensation for all
unpaid and underpaid wages that Defendants have failed and refused to pay in violation of the
FLSA;
        D.      Liquidated damages to the fullest extent permitted under the FLSA;
        E.      A finding that Defendants have breached their contracts with Plaintiffs or, in the
alternative, that Defendants have been unjustly enriched by accepting the benefit of the unpaid
labor of Plaintiffs;
        F.      A judgment against Defendants and in favor of Plaintiffs for all damages resulting
from the breach of their contracts, including, but not limited to, all compensation owed for work
performed and expenses, as well as all consequential damages, or, in the alternative, for all




                                                 9

      Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 9 of 11 PageID #: 9
amounts by which Defendants have been unjustly enriched by accepting the benefit of the unpaid
labor of Plaintiffs;
           G.   A finding that Defendants committed fraud by intentionally making false and
fraudulent material misrepresentations and promises;
           H.   A finding that Defendant Sesca’s false and fraudulent statements were made in his
capacity as an agent of his Co-Defendants;
           I.   A judgment against Defendants and in favor of Plaintiffs for all damages resulting
from the aforesaid fraud to include all unpaid wages and expenses and the value of unpaid benefits
(to the extent such wages and benefits are not recovered under one of Plaintiffs’ other claims in
this case), as well as consequential and punitive damages;
           J.   A finding that the defendants did not comply with Tenn. Code Ann. §50-2-
103(a)(1) by failing to pay Plaintiffs at least once per month;
           K.   A finding that Defendants' violations of Tenn. Code Ann. §50-2-103(a)(1) of were
willful;
           L.   A judgment against Defendants and in favor of Plaintiffs for all wages and benefits
not made in a timely manner pursuant to the statute, as well as any civil penalties and punitive
damages authorized by law to be assessed against Defendants (to the extent such wages and
benefits are not recovered under one of Plaintiffs’ other claims in this case);
           M.   Prejudgment interest to the fullest extent permitted under the law;
           N.   Litigation costs, expenses, and Plaintiffs’ attorneys' fees to the fullest extent
permitted under the FLSA, the Federal Rules of Civil Procedure, and Tennessee law; and,
           O.   Such other and further relief as this Court deems just and proper in equity and under
the law.




                                                 10

    Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 10 of 11 PageID #: 10
                                       X. JURY DEMAND
       Plaintiff demands a jury as to all claims so triable.


Dated: July 12, 2019.




/s/_Gary S. Humble               _                    /s/ James A. Fields_________________
Gary S. Humble (TN Bar No. 007325)                    James A. Fields (TN Bar No. 011484)
1104 Applewood Circle                                 Samples, Jennings, Clem & Fields, PLLC
Signal Mountain, TN 37377                             130 Jordan Dr.
Telephone: (423) 664-6907                             Chattanooga, TN37421
                                                      Telephone: 423-892-2006
                                                      Facsimile (423) 892-1919


Attorneys for the Plaintiffs




                                                 11

    Case 3:19-cv-00594 Document 1 Filed 07/12/19 Page 11 of 11 PageID #: 11
